Citation Nr: 1236461	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-00 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for coronary artery disease, to include as secondary to diabetes mellitus.

3. Entitlement to service connection for chronic kidney disease, to include as secondary to diabetes mellitus.

4. Entitlement to service connection for diabetic retinopathy.

5. Entitlement to service connection for rheumatism.

6. Entitlement to service connection for bilateral hearing loss.

7. Entitlement to a total disability rating due to individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and JLB


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2012, the Veteran testified at a personal hearing before the undersigned, via video-conference.  A transcript of the hearing is associated with the claims file.  

The Veteran has submitted additional evidence consisting of private treatment records related to the Veteran's back dated in August 1992.  See 38 C.F.R. 
§ 20.1304 (2011).  The Board notes that the Veteran did not waive agency of original jurisdiction (AOJ) consideration of such evidence.  Id.  However, these records are duplicates of records already in the claims file; therefore, the Board may properly consider such evidence in rendering its decision.

At his hearing the Veteran raised a claim for service connection for tinnitus.  This claim has not been adjudicated by the RO, and therefore, is REFERRED to the RO for appropriate action.

The issues of entitlement to service connection for rheumatism, claimed as arthritis of the hands and bilateral hearing loss and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran did not serve in the Republic of Vietnam and is not presumed to have been exposed to herbicides in service. 

2. Diabetes mellitus did not have its onset during service or within one year of the Veteran's discharge from service and is not the result of disease or injury incurred during the Veteran's military service.

3. Coronary artery disease (CAD) did not have its onset within one year of the Veteran's discharge from service and is not proximately due to or a result of service-connected disability

4. Chronic kidney disease (CKD) is not proximately due to or a result of service-connected disability.

5. Retinopathy is not proximately due to or a result of service-connected disability.


CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred in the Veteran's active duty military service, nor may it be presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).
 2. CAD was not present within one year of discharge from service, may not be presumed to have been incurred in such service, and was not caused or aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310.

3. CKD was not caused or aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2011).

4. Retinopathy was not caused or aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with VCAA notification letters in January 2007 and February 2008, prior to the initial decision issued in July 2008.  These letters informed the Veteran of the evidence necessary to establish service connection, of how VA would assist in developing the claim, and of his and VA's obligations in providing such evidence for consideration.  They also provided information on the substantiation of disability ratings and effective dates.  The February 2008 letter included the evidence required to establish service connection on a secondary basis.  Therefore, the Board determines that the Veteran was provided with all necessary VCAA notice prior to the initial adjudication of the claims. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration (SSA) disability records were reviewed by both the AOJ and the Board in connection with adjudication of the claims.  

The Board notes that the Veteran has claimed that he was diagnosed with diabetes mellitus within a year of discharge by Dr. HT, but that Dr. HT is likely deceased at this time.  He did not provide a completed VA Form 21-4142, Authorization and Consent to Release Information to VA, for records of Dr. HT so that VA could attempt to obtain the records.  The law provides that, while VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim.  As the Court stated in Wood v. Derwinski, "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996).  Therefore, the Board determines that VA is not obligated to make efforts to obtain the records identified by the Veteran when he has not provided VA with the necessary information to determine where to direct that request.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to decide the claims.  In this case, the Board finds that a current VA examination to determine whether the Veteran has a diabetes mellitus, CAD, CKD, or retinopathy as a result of his military service is not necessary to decide the claims.  In this regard, the evidence does not establish an associated event, injury or disease in service.  As will be discussed at a later point, the Veteran is not presumed to have been exposed to herbicides, and the record does not establish actual exposure to herbicides.  Moreover, the Veteran's account of symptoms since service, which otherwise could suffice as evidence suggesting a link between the current disorders and service, is lacking in credibility.  The Board points out that any current medical opinion linking the Veteran's diabetes mellitus  to his military service would necessarily be based upon the unsubstantiated history provided by the Veteran and other lay persons decades following his discharge from service.  The discussion below demonstrates that these statements are unreliable and not credible.  In the absence of any evidence of complaints, treatment, or diagnoses referable to diabetes mellitus in service, there is no competent basis upon which to conclude that the Veteran's current disability is related to service.  In addition, no competent medical evidence suggesting such causal connection has been submitted or identified by the Veteran.  Thus, the Board concludes that an examination is not necessary as there is sufficient medical evidence upon which the Board may base its decision.

In addition, as discussed below, the claims of service connection for CKD and retinopathy revolve around whether service connection is warranted for diabetes mellitus as the medical evidence establishes that they are complications of that disorder.  Service connection for CAD is only raised on a presumptive and secondary basis, also as a due to diabetes mellitus.  Accordingly, the Board concludes that a VA examination is also not necessary in order to decide the claims for service connection for CAD, CKD, and retinopathy.

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the appellant in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

II. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).  

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d). Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including diabetes mellitus and coronary artery disease, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.303(b), an alternative method of establishing the second and/or third element noted above is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection). 

If the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied, certain diseases shall be presumed service-connected.  38 C.F.R. § 3.309(e).  These diseases include diabetes mellitus and ischemic heart disease.  Id.  In the case of a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The Board notes that the Veteran's DD Form 214 reflects that he served in the U.S. Navy with two years and ten months of foreign and/or sea service.  He entered service in November 1974, and the Veteran does not contend that he was exposed to herbicides, and the record does not show that he set foot in the Republic of Vietnam prior to May 7, 1975.  Accordingly, the Board finds that there is no presumption of service connection for diabetes mellitus and coronary artery disease as a result of herbicide exposure in this case.

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection.  The intent of the amendment is to conform the regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the Court decision that clarified the circumstances under which a veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

The Veteran contends that he was diagnosed with diabetes mellitus and prescribed oral medication within one year of his discharge from military service.  Further, he claims he has disabilities of CAD, CKD, and retinopathy due to his diabetes mellitus.  Thus, he argues that service connection is warranted for each of these disorders.  

The Veteran does not contend, nor does the record does reflect, that his CAD, CKD, and retinopathy are directly related to his military service.  Therefore, the Board will not further address such a theory of entitlement with regard to those disabilities.  See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding that claims that have no support in the record need not be considered by the Board; the Board is not obligated to consider "all possible" substantive theories of recovery).

Initially, the Board notes that the competent medical evidence reveals diagnoses of diabetes mellitus, CAD, CKD, and retinopathy.  Thus, the criterion of a current disability has been met for each of these claims. 

However, service treatment records are silent for any complaint, treatment, or diagnosis related to these disorders.  The Veteran received a medical discharge due to palindromic rheumatism and a secondary diagnosis of high frequency sensorineural hearing loss. 

With respect to his diabetes mellitus, during the course of the Veteran's in-service treatment for his joint symptoms, blood work, including glucose level testing, was performed, and all tests were within normal limits.  The earliest date associated with diabetes mellitus is 1982, which is the onset date mentioned as part of the Veteran's medical history in an August 1992 treatment record for the Veteran's back.  Other treatment records reflect, by history, onset dates as late as 1989 for the Veteran's diabetes mellitus.  

From service discharge onward, there are multiple VA and private treatment records of interest in relation to the Veteran's diabetes mellitus claim.  A July 1979 private blood work report shows glucose was within normal limits.  May 1980 and August 1980 VA examination reports do not contain blood test results, but also do not acknowledge a diagnosis of diabetes mellitus.  A July1982 VA examination report documents blood work that revealed no abnormal findings except elevated SGOT and uric acid levels.  September 1983 blood work revealed normal glucose levels, and the VA examination report notes that the Veteran did not appear acutely or chronically ill.  Diabetes mellitus is not mentioned as a part of the Veteran's history.  An August 1988 VA examination for gout does not note diabetes mellitus by history, but blood work at that time showed an elevated glucose level.  An August 1990 VA examination report indicates that the Veteran was found to have elevated blood sugar when undergoing back surgery in the past.  The Veteran had his first back surgery in June 1989 and a second surgery in September 1989.  The June 1989 discharge summary indicates that the Veteran had elevated glucose but that his Kaiser Permanent primary care physician was well aware of the issue.

In light of these facts, the Board first determines that the Veteran's diabetes mellitus did not manifest within one year of his discharge from service in November 1978.  Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. 
§ 3.303.

Further, the evidence does not support service connection on a direct basis.  As discussed, the Veteran had blood tests performed in service which reflected normal glucose levels.  No other complaints or symptoms were noted that raised suspicion of diabetes mellitus at that time.  The evidence reflects that the Veteran was not diagnosed with diabetes mellitus for at least a decade after discharge.  The lapse in time between service and the first complaints and diagnoses weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

The Board acknowledges the Veteran's statements in support of his claim, as well as the lay statements of his spouse and mother.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

However, in evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Id.; Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).
  
The Veteran testified that his diabetes mellitus first manifested approximately six to eight months after his discharge and that he was prescribed oral medication at that time.  His spouse has also submitted a written statement indicating that the Veteran was already taking oral medications when they were married in 1980, and his mother has supplied statements that his diabetes mellitus was diagnosed within a month or two after discharge.  The Board acknowledges that the records from the identified prescribing physician, Dr. HT, are apparently unavailable; however, none of the Veteran's treatment records dated prior to June 1988 report a diabetes mellitus diagnosis or suggest the Veteran had signs of symptoms of diabetes mellitus, even by history.  Moreover, a February 1992 letter by Dr CM, who treated the Veteran's back, indicated that the Veteran had borderline diabetes mellitus.  In a September 1992 "Reconsideration Disability Report" the Veteran submitted to the SSA, he indicated that he found out he had diabetes mellitus "for sure" a year prior.  In another form completed as part of the Veteran's September 1993 application for SSA disability benefits titled "Claimant's Medications," the Veteran states that he was first prescribed Glyburide for his diabetes mellitus by Dr. HT in September 1993.  These facts contradict the Veteran and other lay contentions with respect to the onset of the Veteran's diabetes mellitus.  Therefore, the Board finds the lay assertions that his diabetes mellitus presented within a year of discharge, to include his statements concerning anything Dr. HT purportedly told him about diabetes prior to 1993, to be not credible, and therefore not probative, in light of the substantial competent medical evidence of record contradicting that contention.  Absent competent and probative evidence of a causal nexus between the Veteran's diabetes mellitus and his military service or of a diagnosis during the year after discharge, service connection for diabetes mellitus is not warranted.

With regard to the claims for CAD, CKD, and retinopathy, private and VA treatment records state that the Veteran's CKD is a result of his diabetes mellitus, and his retinopathy is identified as a complication of his diabetes mellitus.  As the Board has determined that the Veteran's diabetes mellitus is not service-connected, service connection is not warranted for these disabilities on a secondary basis.  While the Veteran's CAD is not clearly stated to be a result of his diabetes mellitus, as the diabetes mellitus is not service-connected, service connection on a secondary basis is not appropriate, regardless of a causal relationship being established.    
The Board observes that, while service connection for CAD on a direct basis is not implicated by the record, service connection for CAD may be considered on a presumptive basis, regardless of the evidence, or the lack thereof, in support of direct or secondary service connection.  Nevertheless, the record contains treatment records from the Veteran's January 1997 hospitalization for myocardial infarction.  Treatment records dated prior to 1997 do not document complaint, treatment, or diagnosis related to the Veteran's heart.  The Board observes that an October 2007 treatment note for the Veteran's coronary artery bypass graft states that the Veteran had two heart attacks, one in 1994 and one in 2000.  The January 1997 treatment records do not report a prior heart attack, but even so, 1994 is still 16 years after the Veteran's discharge from service.  Thus, service connection is also not warranted for CAD on a presumptive basis.    

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the Board determines that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for diabetes mellitus, CAD, CKD, and retinopathy.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his service connection claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
  

ORDER

Service connection for diabetes mellitus is denied.

Service connection for CAD, to include as secondary to diabetes mellitus, is denied.

Service connection for CKD, to include as secondary to diabetes mellitus, is denied.

Service connection for retinopathy, to include as secondary to diabetes mellitus, is denied.


REMAND

The Veteran has filed claims of entitlement to service connection for bilateral hearing loss and rheumatism, also claimed as arthritis of the hands.  The Board determines that a remand is necessary so that the Veteran may be afforded VA examinations on these issues.  

With regard to the bilateral hearing loss, the Board notes that the Veteran submitted a September 1978 audiogram that was not of record before the last adjudication of the Veteran's claim and, thus, has not been considered by the AOJ.  See 38 C.F.R. 
§ 20.1304 (2011).   Additionally, he was not afforded a VA examination with regard to this claim.  The Veteran's enlistment examination noted some high frequency hearing loss in the left ear, but his Medical Board found that he had high frequency sensorineural hearing loss that did not exist prior to service.  Post-service treatment evidence does not show complaint, treatment, or diagnosis of bilateral hearing loss, but the Board finds it unlikely that the Veteran's in-service hearing loss ceased to exist.  Thus, the Board finds it likely that the Veteran has a current hearing loss.  Therefore, the Board determines that a VA examination is necessary to assess the existence and etiology of the claimed bilateral hearing loss. 

With regard to the Veteran's rheumatism claim, the Board notes that the Veteran's service-connected gout was initially service-connected as palindromic rheumatism.  Therefore, any rheumatism symptoms he may have are contemplated in the rating evaluation assigned for his gout and may not be considered in a separate rating.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the record does establish, through X-ray, that the Veteran has some osteoarthritis of his finger joints.  A January 2009 VA examination diagnosed gout in both hands, but no X-rays were performed, and no opinion as to the etiology of the Veteran's osteoarthritis was offered.  Therefore, the examination is not adequate for rating purposes and another examination to assess the existence and etiology of the Veteran's claimed arthritis of the hands.  

In addition, the record reflects that the Veteran has received treatment within the North Texas Health Care system, but the most recent treatment record is dated in September 2007.  While the Veteran receives much of his treatment from private providers, it is not clear that he has not received any VA treatment since September 1997.  Therefore, requests should be made for VA treatment records dated from September 1997 for this Veteran.  Moreover, as he receives private treatment on a frequent basis, the Veteran should be asked to identify any private treatment records that are not of record and that he wishes VA to obtain and to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA for those records.   

Moreover, the question of secondary service connection has been raised with respect to the Veteran's arthritis claim.  The Veteran was provided with VCAA letters prior to the initial adjudication of this claim, but none of them addressed this theory of entitlement.  Therefore, the Veteran should be sent a notice letter that includes the evidentiary requirements of a secondary service connection claim, in accordance with Allen v. Brown, 7 Vet. App. 439 (1995). 

Finally, The United States Court of Appeals for Veterans Claims has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the outcome of the Veteran's TDIU claim is impacted by the disability ratings assigned to the Veteran's service-connected disabilities the TDIU claim is considered to be inextricably intertwined with the service connection claims.  Consequently, the claim of entitlement to a TDIU rating must be remanded to the AOJ in accordance with Harris.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice of the evidence required to substantiate a claim for secondary service connection, i.e., that the Veteran's claimed arthritis of the hands was incurred or aggravated beyond normal progression as a result of his service-connected gout, in accordance with Allen.

2.  Request VA treatment records for the Veteran dated from September 2007 from the North Texas Health Care system.  All requests and responses, positive and negative, should be associated with the claims file. 

3.  Request that the Veteran identify, and complete a VA Form 21-4142, Authorization and Consent to Release Information to VA for, any additional private treatment records not of record that he would like VA to obtain in support of his claim.  All requests and responses, positive and negative, should be associated with the claims file.    
4.  Schedule the Veteran for a VA examination to assess the existence and etiology of his claimed bilateral hearing loss.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file, including the September 1978 audiogram, have been reviewed.  Following a thorough evaluation, if the Veteran has a current diagnosis of hearing loss, the examiner is requested to answer the following question:

is it at least as likely as not (50 percent or greater likelihood) that any current hearing loss in either or both ears is a result of his military service? 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against .

A complete rationale is required for all opinions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

In rendering this opinion, the examiner should consider the Veteran's and other lay statements regarding the incurrence of the claimed disability.

5.  Schedule the Veteran for a VA examination to assess the existence and etiology of his claimed arthritis of the hands.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  Following a thorough evaluation, including imaging studies, if the Veteran has a current diagnosis of arthritis of the hands, the examiner is requested to answer the following questions: 

a.  Is it at least as likely as not (50 percent or greater likelihood) that any current arthritis of his hands is a result of his military service? 

b.  Is it at least as likely as not (50 percent or greater likelihood) that any current arthritis of his hands was caused by or aggravated beyond its normal progression by his service-connected gout? 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against .

A complete rationale is required for all opinions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

In rendering these opinions, the examiner should consider the Veteran's statements regarding the incurrence of the claimed disability.

6.  After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claims should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


